internal_revenue_service number release date index number -------------------------------- ------------------------------------- ------------------------------------------------------------ ------------------ ---------------------------------------- --------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ---------------------------- id no -------------- ----------------- telephone number ---------------------- refer reply to cc intl b05 plr-133668-17 date date x sub parent media production ------- method ---------------------- ------------------------------------------------------ ----------------------------------------- ----------------------------------------------------------------- dear --------------------------- we respond to your letter dated x requesting a ruling on behalf of sub pursuant to sec_1_988-5 regarding the proper u s federal_income_tax treatment of hedges of sub’s foreign_currency exposure with respect to its anticipated foreign_currency denominated media production_costs the rulings contained in this letter are based upon information and representations submitted by parent and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination facts parent is a u s_corporation and the common parent of an affiliated_group_of_corporations that includes sub parent and sub have the u s dollar as their functional currencies as defined in sec_985 of the internal_revenue_code_of_1986 as amended the code sub is primarily engaged in media production sub owns various entertainment- related rights and generally contracts with affiliates to facilitate the production of media plr-133668-17 sub has sole and exclusive control of the distribution marketing advertising publicizing exploitation sale_or_other_disposition of the content in a typical media production sub forms a u s production company for nominal value to undertake u s production services a separate foreign company is formed for nominal value in each foreign jurisdiction where production is to take place foreign companies often negotiate with the local jurisdiction for financial incentives which reduce the overall production cost the companies are responsible for the entire media production process including hiring production staff and talent and directing and editing the media production generally in the case of media productions produced in foreign countries the foreign companies contract in the applicable local foreign_currency for production_costs which include salaries and wages to be paid to the local production staff and talent and supplies goods and services to be provided by local vendors sub funds the media production_costs of the foreign companies in the local foreign_currency sub advances funding to the foreign companies during the production_period according to actual production needs sub retains all rights to the finished product produced by the foreign companies the foreign companies receive a nominal service fee for their services sub is responsible for determining the media production budgets the budget for a media production includes fixed costs associated with items such as the cost of local talent stage fees supplies and goods and services to be provided by local vendors the media production budget includes a breakdown of expected cash outflows by currency and an expected fixed overall u s dollar budget amount in most cases the foreign_currency denominated media production_costs and the timing of the receipt of any financial incentives are not contractually fixed as of the budget date because sub provides its foreign companies with the foreign_currency needed to pay for foreign media production_costs sub has foreign_currency risk related to the movement of the u s dollar versus the local foreign_currency between the budget date and the payment_date upon determination of the budgeted cash outflows by currency sub provides the projected local foreign_currency cash outflows to affiliated u s -based treasury personnel treasury treasury provides sub with an estimate of the cost of buying each foreign_currency using a series of forward rates with 30-day forwards being the most common for the currency in which media production_costs are expected to be incurred over the expected term of the media production these projected rates are approved by sub and then blended to get a final budget for the media production in u s dollars once the media production is approved for production by sub treasury re-prices and locks in foreign_currency forward contracts at the projected rate or better to hedge these foreign_currency denominated costs if the average forward rate has moved against the production from the time of providing the indicative rate to the time of plr-133668-17 execution treasury will recalculate the weighted average rate and in the event of a material_change in rates seek sub approval before executing the trades treasury executes the trades with third party banks in the name of sub such that sub is the counterparty on the hedges the currencies in which media production_costs are expected to be incurred are actively_traded on the interbank market and are also traded through regulated_futures_contracts as production of the media production is completed treasury on behalf of sub enters into foreign_currency forward contracts as necessary to effectively increase or decrease its long position in the foreign_currency based upon variances in the estimated versus actual timing and amount of production_costs in the foreign_currency parent represents that through this process sub is rarely over-hedged from a financial_accounting perspective the hedged items the foreign_currency denominated media production_costs are capitalized during media production upon completion of the media production the capitalized media production_costs are amortized based upon the expected timing and amount of the forecasted revenue stream for the media production sub structures and implements each of its foreign_currency hedges so as to qualify them for cash_flow hedge accounting under fasb accounting standards codification no asc accordingly to the extent the hedges are effective gains and losses on the hedges are deferred in other comprehensive income and recognized into earnings in the same period or periods during which the hedged item affects earnings the hedge gains and losses are effectively integrated with the media production_costs resulting in a fixed u s dollar amount of media production_costs hedge effectiveness is assessed by comparing the present_value of the cumulative change in expected future cash flows on the forecasted transaction attributable to the hedged risk with changes in fair value of the forward_contract attributable to changes in the foreign_currency to the u s dollar forward rate both at inception and on an ongoing basis this hedging relationship is expected to be highly effective in achieving offsetting changes in cash flows because the basis of the foreign exchange risk for the hedged transaction and that of the forward_contract is identical ie the notional amount of the hedge and the expected timing of realization of gain_or_loss on the hedge matches the amount and expected timing of the anticipated foreign_currency expenditure where the basis is identical a foreign exchange hedge is presumed to be effective and no retrospective assessment of hedge effectiveness is performed any hedge ineffectiveness will be the result of a forecast variance on the hedged transaction ie the amount and timing of the foreign_currency denominated media production_costs and in general is not expected to occur given the fact that sub is rarely over-hedged to ensure that its designated hedging instruments as well as its hedged transactions qualify for hedge accounting under asc sub complies with the plr-133668-17 procedures and criteria required by asc hedge effectiveness is tested by parent on a quarterly basis and internal controls and procedures have been established to ensure compliance with asc parent requests a ruling pursuant to sec_1_988-5 that sub be permitted to match the timing of gains and losses from foreign_currency derivatives that it enters into to hedge its anticipated foreign_currency denominated media production_costs with the actual production cost amounts incurred law sec_988 of the code provides that to the extent provided in regulations if any sec_988 transaction is part of a 988_hedging_transaction all transactions which are part of such 988_hedging_transaction shall be integrated and treated as a single transaction or otherwise treated consistently for purpose of this subtitle sec_988 of the code provides that the term 988_hedging_transaction means any transaction- a entered into by the taxpayer primarily- i to manage risk of currency fluctuations with respect to property which is held or to be held by the taxpayer or ii to manage risk of currency fluctuations with respect to borrowings made or to be made or obligations incurred or to be incurred by the taxpayer and b identified by the secretary or the taxpayer as being a 988_hedging_transaction sec_1_988-5 provides that if the taxpayer enters into a hedged_executory_contract as defined in paragraph b the executory_contract and the hedge shall be integrated as provided in paragraph b of that section sec_1_988-5 provides a hedged_executory_contract is an executory_contract as defined in paragraph b ii of this section that is the subject of a hedge as defined in paragraph b iii of this section provided that the following requirements are satisfied- a the executory_contract and the hedge are identified as a hedged_executory_contract as provided in paragraph b of this section b the hedge is entered into ie settled or closed or in the case of nonfunctional_currency deposited in an account with a bank or other financial_institution such currency is acquired and deposited on or after the date the executory_contract is entered into and before the accrual date as defined in paragraph b iv of this section c the executory_contract is hedged in whole or in part throughout the period beginning with the date the hedge is identified in accordance with paragraph b of this section and ending on or after the accrual date d none of the parties to the hedge are related the term related means the relationships defined in sec_267 and sec_707 e in the case of a qualified plr-133668-17 business unit with a residence as defined in sec_988 outside of the united_states both the executory_contract and the hedge are properly reflected on the books of the same qualified_business_unit f subject_to the limitations of paragraph b i e of this section both the executory_contract and the hedge are entered into by the same individual partnership trust estate or corporation with respect to a corporation the same corporation must enter into both the executory_contract and the hedge whether or not such corporation is a member_of_an_affiliated_group of corporations that files a consolidated_return g with respect to a foreign_person engaged in a u s trade_or_business that enters into an executory_contract or hedge through such trade_or_business all items of income and expense associated with the executory_contract and the hedge would have been effectively connected with such u s trade_or_business throughout the term of the hedged_executory_contract had this paragraph b not applied sec_1_988-5 provides that except as provided in paragraph b ii b an executory_contract is an agreement entered into before the accrual date to pay nonfunctional_currency or an amount determined with reference thereto in the future with respect to the purchase of property used in the ordinary course of the taxpayer's business or the acquisition of a service or services in the future or to receive nonfunctional_currency or an amount determined with reference thereto in the future with respect to the sale of property used or held_for_sale in the ordinary course of the taxpayer's business or the performance of a service or services in the future sec_1_988-5 provides that the term hedge means a deposit of nonfunctional_currency in a hedging_account as defined paragraph b iii d a forward or futures_contract described in sec_1_988-1 and iii or combination thereof which reduces the risk of exchange rate fluctuations by reference to the taxpayer's functional_currency with respect to nonfunctional_currency payments made or received under an executory_contract sec_1_988-5 provides that a series of hedges as defined in paragraph b iii a shall be considered a hedge if the executory_contract is hedged in whole or in part throughout the period beginning with the date the hedge is identified in accordance with paragraph b i of this section and ending on or after the accrual date a taxpayer that enters into a series of hedges will be deemed to have satisfied the preceding sentence if the hedge that succeeds a hedge that has been terminated is entered into no later than the business_day following such termination sec_1_988-5 provides that a taxpayer must establish a record and before the close of the date the hedge is entered into the taxpayer must enter into the record a clear description of the executory_contract and the hedge and indicate that the transaction is being identified in accordance with paragraph b of this section plr-133668-17 sec_1256 states that each sec_1256 contract held by the taxpayer at the close of the taxable_year shall be treated as sold for its fair_market_value on the last business_day of such taxable_year and any gain_or_loss shall be taken into account for the taxable_year sec_1256 provides that the term sec_1256 contract means any foreign_currency_contract sec_1256 defines a foreign_currency_contract as a contract i which requires delivery of or the settlement of which depends on the value of a foreign_currency which is a currency in which positions are also traded through regulated_futures_contracts ii which is traded in the interbank market and iii which is entered into at arm’s length at a price determined by reference to the price in the interbank market parent applies method with respect to its production_costs associated with its media productions sec_1_988-5 provides in his sole discretion the commissioner may issue an advance_ruling addressing the income_tax consequences of a taxpayer's system of hedging either its net nonfunctional_currency exposure or anticipated nonfunctional_currency exposure the ruling may address the character source and timing of both the sec_988 transaction s making up the hedge and the underlying transactions being hedged the procedures for obtaining a ruling shall be governed by such pertinent revenue procedures and the commissioner may provide the commissioner will not issue a ruling regarding hedges of a taxpayer's investment in a foreign_subsidiary rulings as revenue analysis the anticipated foreign_currency denominated media production_costs which sub hedges are estimates of the probable expected expenditures which sub will incur in the future as the media production is being made and are not supported by executed purchase orders or similar types of agreements thus an executory_contract as defined in sec_1_988-5 does not exist at the time the hedging_transactions are entered into which would qualify for integrated hedging treatment under sec_1_988-5 absent an advance_ruling to the contrary under sec_1_988-5 sub is required to treat the foreign_currency forward contracts it enters into to hedge its underlying foreign_currency exposure on its projected media production_costs as plr-133668-17 separate sec_988 transactions that are not integrated with the underlying media production_costs without an advance_ruling foreign_currency gains or losses on foreign_currency forward contracts held by sub would be realized either upon settlement or on a mark-to-market basis under sec_1256 while the costs incurred with respect to the media production would be recognized pursuant to method we have determined that sub should be allowed to apply the principles of sec_1 b to integrate its hedges of underlying foreign_currency exposure with respect to its anticipated media production_costs with the media production_costs that it actually incurs for the following reasons sub must determine and lock in a u s dollar budget for an media production in advance of the media production’s actual production sub will have foreign_currency risk related to the movement of the u s dollar versus the local foreign_currency exchange rate between the budget date and the payment_date of the media production_costs sub must hedge this risk prior to having a binding agreement or contractual obligation to purchase goods or services sub has a detailed budgeting process to project its funding needs which allows it to determine its total foreign_currency exposure and to hedge such exposure according to an expected production schedule sub has established internal controls and procedures intended to ensure that its hedges are effective and meet the requirements for cash_flow hedging under asc parent routinely re-evaluates each hedge’s compliance with these requirements rulings based on the information submitted and the representations made we rule as follows under the authority provided in sec_1_988-5 we grant sub permission to apply the principles of sec_1_988-5 to hedges of anticipated media production_costs described in the facts above provided that the anticipated production cost being hedged is a foreign_currency denominated component of the media production’s budget approved by sub pursuant to its budgeting process and is reasonably related to the media production the hedge meets the requirements for cash_flow hedge accounting treatment under asc parent will test hedge effectiveness on a quarterly basis and continue to maintain adequate internal controls and procedures to ensure compliance with asc and plr-133668-17 if the foreign company does not actually make the hedged anticipated production expenditure or if the hedge fails to continue to meet the criteria for hedge accounting treatment under asc the hedge is treated as having been sold for its fair_market_value for federal_income_tax purposes on the date that such determination is made and any gain_or_loss on the hedge will be realized and recognized on such date as sec_988 gain_or_loss caveats we express no opinion on any provisions of the code or regulations not specifically covered by the above ruling procedural statements this ruling is directed only to parent code sec_6110 provides that it may not be used or cited as precedent a copy of this letter must be attached to any income_tax return to which it is relevant alternatively taxpayers filing their returns electronically may satisfy this requirement by attaching a statement to their return that provides the date and control number of the letter_ruling in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative sincerely steven d jensen senior counsel branch office of associate chief_counsel international
